CAUSE NO. 1057759-A

                     IN THE COURT OF CRIMNAL APPEALS OF TEXAS

                                                                     RfCIE~VE[] Bti¥1
                                                                 C~U~ CF CRUP,~J~IP;L APPEAtS
EXPARTE                                                                  AUG 1 0 2il15
DARRYL WAYNE TAYLOR,
    Applicant

VS.
THE 177 Th DISTRICT COURT
OF
HARRIS COUNTY, TEXAS
    Respondent

                    APPLICATION FOR WRIT OF MANDAMUS



TO THE HONORABLE JUDGE OF SAID COURT:

 ·Comes Now. applicant, in the above styled cause of action,. anQ. files this applicant's application
for Writ of Mandamus pursuant to Article 1 section of The Texas Constitution, and The Texas
Apt;t.Code of Criminal Procedure Article 11:07 sec. 3 (d). And Will Show This CoUrt The
Following:

                                                 I.
On July 6, 2009 applicant filed applicant's original application for writ of habeas corpus in the
177th district court of Harris County, Texas. Applicant's application remained in the 177 th
district court for (5) five years and (9) nine months before applicant received the State's
Proposed Findings of facts and conclusions of law and order filed on April 15 2015.

                                                 ·II..
It has been over (90) ninety days since the State has filed it's Proposed Findings Of Fact And·
Conclusions Of Law and the applicant's case has not been forwarded to this Court for review.
The applicant's case has been pending in the 177th district court for over (6) six years in
violation of applicant's rights under Article 1 section 10 of the Texas Constitution, apd the 14 th
Amendment of The United States Constitution, due course, and due process, and the .equal
protection of,the-law; and The Texas J\nn.. ~oq~. of Cr:itp.inal Procedure Article 11:07 se9t~on J.
(d).                      .                                '       .   '             ..     . .   .'
                          ,.        .·'   . '·
j   '    ...




                                                      III.
         This Court after review of the above facts should grant leave of mandamus, and said case be
        forwarded to this court for review so that applicant can exercise all rights due the applicant,
        inwhich applicant has been denied.




                                      PRAYER
          WHEREFORE, PREMISES, APPLICANT PRAYES THAT THIS COURT AFTER HAVING
        HEARD THE ISSUES PRESENTED IN THIS APPLICATION FOR WRIT OF MANDAMUS
        BE GRANTED.

        Respectful~ Sub~tted,     !/,.. A
        J1;)))>-t;L 1<1. ~,-«Y[
                                               DECLARATION OF OATH

           The foregoing instrument is true and correct to the best of Applicant's knowledge U)lder the
        penalties of perjury.
        Signed On This The 5 day of August, 2015.